

115 HR 1724 IH: End of Debtors Prison Act of 2017
U.S. House of Representatives
2017-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1724IN THE HOUSE OF REPRESENTATIVESMarch 24, 2017Mr. Takano (for himself, Mr. Ellison, Mr. McGovern, Ms. Schakowsky, Ms. Moore, Ms. Norton, Mr. Cohen, Mr. Grijalva, and Mr. Nadler) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title V of the Omnibus Crime Control and Safe Streets Act of 1968 to prohibit Edward Byrne
			 Memorial Justice Assistance Grants from being made available to a State or
			 unit of local government that has a contract with a person that charges a
			 fee to pay-only probationers, and for other purposes.
	
 1.Short titleThis Act may be cited as the End of Debtors Prison Act of 2017. 2.Contracts with probation companies (a)Limitation on Byrne Justice Assistance Grants (1)In generalSection 501 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750) is amended by adding at the end the following:
					
						(h)Prohibited recipients of funds
 (1)In generalNo Federal funds may be made available under this subpart, including through subawards, to any State or unit of local government that has a contract with a person who—
 (A)under such contract, collects fees and fines imposed by a State or local court on a pay-only probationer; and
 (B)collects from such probationer a fee that is imposed with respect to such collection. (2)Pay-only probationer definedThe term pay-only probationer means an individual who is placed on probation due to the failure of the individual to pay any part of a fine or fee imposed by a State or local court.. 
 (2)Effective dateThe amendment made by subsection (a) shall apply with respect to grants made in or after the fiscal year which begins after the date of the enactment of this Act.
				(b)Reporting requirement
 (1)In generalSection 522(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3766b(a)) is amended—
 (A)in paragraph (4), by striking and at the end; (B)by redesignating paragraph (5) as paragraph (6); and
 (C)by inserting after paragraph (4) the following:  (5)for the State and each unit of local government in the State for such year, a list of the persons with which such State or unit of local government had a contract under which the person assisted in administering a probation ordered by a State or local court during such year and, for each such person—
 (A)the amount payable by the State or unit of local government to such person for such assistance during such year; and
 (B)whether the person collected a fee from a pay-only probationer (as such term is defined in section 501(h)(2)) with respect to such assistance; and.
 (2)Effective dateThe amendments made by paragraph (1) shall apply with respect to reports submitted for years beginning after the date of the enactment of this Act.
				